Per Curiam:
We think that the conclusion of the Surrogate’s Court that the term “ legal representatives,” as used in the policy of insurance meant the next of kin and not the administrator, should be approved. The policy of $3,000 taken out by the decedent was payable “ to his wife, Jane S. Corwin, if living; *60otherwise to his legal representatives.” The court found that the word “assigns” was omitted therefrom. A stipulation agreed upon as the sole source of proof showed that decedent’s said wife predeceased him; that the accountant is his daughter, only heir and next of kin; that she lived with the decedent until his death; that decedent died without real property, possessed of personalty aside from the proceeds of the insurance of but $1,479.69, and that decedent was not a lawyer. We think the conclusion of the Surrogate’s Court may be sustained by the authority of Griswold v. Sawyer (125 N. Y. 411). Cullen, J., in Leonard v. Harney (173 N. Y. 352, 354) said that the principal ground, as “very clearly pointed out by Judge Earl in the case of Griswold v. Sawyer,” upon which Griswold v. Sawyer was decided was the omission of the word “assigns” in the policy. Other considerations like unto some of those which moved the court in Griswold v. Saivyer may he urged in this case, such as the general purpose of life insurance, the financial condition of the decedent as revealed at his death, the existence' of a wife and of a daughter who resided with him, and the fact that decedent was not a lawyer. We see no reason for disturbance of the court’s disposition of the item in her accounts for funeral expenses, in the absence of cross-examination of the accountant and of any evidence offered as to the unreasonableness of the charge.
The decree of the Surrogate’s Court of Kings county is affirmed, with costs to the respondent payable out of the estate.
Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.
Decree of the Surrogate’s Court of Kings county affirmed, with costs to the respondent payable out of the estate.